

Exhibit 10.47




TEMPORARY FORBEARANCE AGREEMENT


THIS TEMPORARY FORBEARANCE AGREEMENT (this "AGREEMENT"), dated as of October 31,
2008 is among Accountabilities, Inc. (the “Company”) and Washington Capital, LLC
(the “Holder”). Capitalized terms not otherwise defined herein shall have the
meanings specified in the Notes (as defined below).


WHEREAS, on March 31, 2006, the Company issued an aggregate of $150,000
principal amount of Promissory Note due upon demand (collectively, as amended
from time to time, the "Notes") to the Holder;


WHEREAS, the Company has requested, and the Holder has agreed, subject to the
terms and conditions set forth in this Agreement, for the period commencing on
October 31, 2008 and ending on the earlier of October 31, 2009 (the "PAYMENT
DATE") or a Restructuring (as defined in Section 3) (the "WAIVER PERIOD"), (i)
to waive any Default or Event of Default existing solely as a result of the
failure of the Company to pay to such Holder any amounts due to such Holder in
accordance with the Notes, and (ii) that it shall refrain from exercising its
rights and remedies against the Company in connection with the Company's failure
to pay such amounts.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreement of the parties hereinafter set forth, the parties hereto hereby agree
as follows:


1.              INTEREST DURING WAIVER PERIOD: The Company acknowledges that
interest shall accrue at the rate of 13% per annum with respect to the Notes
from the date each such payment is due pursuant to the Notes until all such
amounts are paid in full.


2.              STANDSTILL. Holder hereby agrees that during the Waiver Period
it will not exercise any remedy under the Notes, at law or in equity, which it
hereafter may have in respect of any Default or Event of Default resulting
solely from the failure of the Company to pay to such Holder any amounts due
under the Note.


3.              RESTRUCTURING. Both the Company and the Holder agree to use best
efforts to amend the notes for revised principal payment and interest terms
mutually acceptable to both parties, as soon as practicable before the Payment
Date (the “Restructuring”).


4.              ABSENCE OF WAIVER. The parties hereto agree that, except to the
extent expressly set forth herein, nothing contained herein shall be deemed to:
(a) be a consent to, or waiver of, any Default or Event of Default; or
(b) prejudice any right or remedy which any of the Holder may now have or may in
the future have under the Notes or otherwise, including, without limitation, any
right or remedy resulting from any Default or Event of Default.


5.              REPRESENTATIONS. Each party hereto hereby represents and
warrants to the other parties that:

 
 

--------------------------------------------------------------------------------

 

(a) if such party is a corporation or partnership, as applicable, duly
organized, validly existing, and in good standing under the laws of the state of
its incorporation or formation, as applicable;


(b) the execution, delivery and performance of this Agreement by such party is
within its corporate or trust powers, as applicable, has been duly authorized by
all necessary corporate or trust action, as applicable, has received all
necessary consents and approvals (if any shall be required), and does not and
will not contravene or conflict with any provisions of law or of the charter or
by-laws, or trust agreement, as applicable, of such party or of any material
agreement binding upon such party or its property; and


(c) this Agreement will be a legal, valid and binding obligation of such party,
enforceable against it in accordance with its terms.


6.              CONTINUING EFFECT, ETC. Except as expressly provided herein, the
Company hereby agrees that the Notes shall continue unchanged and in full force
and effect, and all rights, powers and remedies of the Holder thereunder and
under applicable law are hereby expressly reserved.  The Company also
hereby agrees that it will apply, to the maximum extent possible, any net
proceeds of greater than $1,500,000 from any public or private offering by the
Company in excess of the amounts invested in the public or private offering by
the Holder to pay to the Holder any amounts due under the terms of the Note.


7.              MISCELLANEOUS.


(a) Section headings used in this Agreement are for convenience of reference
only and shall not affect the construction of this Agreement.


(b) This Agreement may be executed in any number of counterparts and by the
different parties on separate counterparts and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same agreement.


(c) This Agreement shall be a contract made under and governed by the laws of
the State of New Jersey.


(d) All obligations of the Company and rights of the Holder expressed herein
shall be in addition to and not in limitation of those provided by applicable
law.


(e) This Agreement shall be binding upon the Company, the Holder and their
respective successors and assigns, and shall inure to the benefit of the
Company, the Holder and their respective successors and assigns.


(f) All amendments or modifications of this Agreement and all consents, waivers
and notices delivered hereunder or in connection herewith shall be in writing.


8.              WAIVER OF JURY TRIAL. EACH OF THE COMPANY AND THE HOLDER HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.



  Accountabilities, Inc.          
 
By:
/s/ Jeffrey J. Raymond       Name:  Jeffrey J. Raymond        Title:  Chief
Executive Officer           


                          

  Washington Capital, LLC          
 
By:
/s/ Kathy Dietz       Name:  Kathy Dietz        Title:  President           

                           